Citation Nr: 0824292	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to August 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a rating 
decision issued in August 2002.  The veteran failed to 
perfect an appeal to the Board of that decision.  

2.  Evidence received since August 2002 rating decision, 
which denied the appellant's claim for entitlement to service 
connection for PTSD is either cumulative or redundant of 
evidence already of record or does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for PTSD 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. See 38 C.F.R.  § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of PTSD must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric 
Association (DSM-IV).  See Cohen v. Brown.  

The evidence necessary to establish the occurrence of an 
inservice stressor depends on whether the veteran engaged in 
combat with the enemy and the stressor is related to that 
combat.  If these conditions are met, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, and in the 
absence of clear and convincing evidence to the contrary, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

In contrast, "....Where...VA determines that the veteran did 
not engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

In an August 2002 rating decision, the RO denied an earlier 
claim for service connection for PTSD.  That same month, the 
RO informed the veteran of the decision and of his appellate 
rights.  The veteran initiated an appeal of that decision in 
February 2003 and a statement of the case was issued in June 
2003.  The veteran did not perfect his appeal, and thus the 
August 2002 decision became final.  See 38 U.S.C.A. §  
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The August 2002 denial clearly indicates as a basis for the 
denial that the evidence failed to establish the occurrence 
of an inservice stressor, whether by evidence that the 
veteran engaged in combat with the enemy or evidence 
corroborating the occurrence of a non-combat stressor.  Less 
clear is whether the August 2002 denial was based on lack of 
a diagnosis of PTSD.  Regardless, in a February 2006 letter 
the RO informed the veteran that his claim was previously 
denied because he "did not provide a detailed description of 
the incidents in service that produced the stress that 
resulted in post traumatic stress disorder.  Therefore, the 
evidence you submit must relate to this fact."  

As explained in the Duties to notify and assist section of 
this decision, the RO informed the veteran of the proper 
standard for new and material evidence.  The veteran has 
submitted evidence that is redundant and cumulative of that 
already of record at the time of the August 2002 decision.  
To the extent that any details he has provided since that 
decision were not of record at the time of that decision, 
those details are merely insignificant descriptive 
elaborations of that already of record at the time of the 
August 2002 decision.  

Furthermore, even if the descriptions he has recently 
provided were to be deemed new evidence, those descriptions 
when taken together with all other evidence of record do not 
raise a reasonable possibility of substantiating his claim.  

The Board will explain what evidence was of record at the 
time of the August 2002 decision, followed by an explanation 
of the evidence added to the record since that decision.  

An April 1988 letter from a Veteran's Outreach Center states 
that the veteran displayed symptoms of PTSD that were 
associated with the death of a comrade in Vietnam.  

In October 1988, the veteran testified before three VA 
employees at the RO as to the following events that he states 
occurred while he was stationed in Vietnam for 4 months and 
17 days:  A friend that he had used drugs with committed 
suicide; his platoon sergeant physically assaulted him; 
racial tension and violence were prevalent; his unit came 
under shelling attacks; and he was caught off base after 
going to a village to acquire drugs, which resulted in the 
second of 4 non-judicial Article 15 punishments.  RO hearing 
transcript at 3-5, 8, 13, 16-18.  He also testified to the 
effect that, although he worked on the flight line, he would 
jump on a helicopter and serve as a door gunner during combat 
missions and thus engaged in combat with the enemy.  Id. at 
11-14.  

An October 1989 report of VA psychiatric evaluation 
documented the following report made by the veteran:  

The veteran stated that he was in Vietnam 
and had an injury in his hand, shrapnel 
that went through the palm of his hand 
from which he now seldom can use his 
thumb (allegedly).  He thinks that some 
shrapnel is still in there.  It was told 
that he has no recollection at all as he 
was under the influence of heroin and 
"couldn't feel anything anyway."  The 
veteran at that point was "high" while 
handling ammunition.  As a result, the 
veteran was given an undesirable 
discharge from the service and returned 
to the states.  

A psychiatric assessment dated in September 1992 includes 
reports of additional stressful incidents during service.  
That report lists the events that the veteran reported as 
particularly traumatic as the following:  

(1) daily racial tension between Army personnel.  He reported 
that this resulted in lighting the area at night but the 
lights drew mortar and rocket attacks.  He also reported that 
booby traps were set to harm specific individuals and the 
veteran "was accidently injured when he went to the machine 
shop early one morning to retrieve a part for a helicopter.  
As he opened the door of the shop, a booby trap attached to 
the door went off and injured [the veteran's] hand."  

(2) Assignment to a barracks occupied by a heroin addict who 
asked him to "run his plunger."  

(3) Daily confrontation with commissioned and noncommissioned 
officers.  

(4) The death by overdose of that person who had introduced 
the veteran to heroin.  

(5)  Personal humiliation he felt during his return trip to 
the U.S. from Vietnam.  

(6) The veteran's conflict with another soldier who the 
veteran stated would wait for the veteran to abuse heroin and 
then physically beat the veteran and the veteran would then 
wait for this individual to abuse alcohol so the veteran 
could get his revenge.  

(7)  An unexpected attack in the village of which the veteran 
reported remembering only "bits and pieces."  The veteran 
reported that someone entered the room that he was in and 
that person was carrying a handgun.  The report goes on to 
state that the veteran: 

struck out at an individual with the 
knife he always carried.  He remembers 
the knife penetrating the body of the 
individual because he could hear and feel 
the blade striking bone.  After striking 
the unknown individual; he immediately 
withdrew the knife and exited the 
building through the back wall of the 
bedroom.  [The veteran] remembers 
returning to his unit covered in blood, 
but he is unable to recall whether the 
man rushing to the bedroom was the enemy 
or a fellow soldier or whether he killed 
or just wounded someone that night.  

January 2006 VA outpatient treatment records contain the 
first pertinent evidence received after the August 2002 
denial.  This evidence, as all other evidence received since 
that time, consists solely of the veteran's reports.  The 
January 2006 VA treatment records documented the veteran's 
report that he injured his hand on a booby trap, that there 
were race riots on the base at which he was stationed, and 
that that he experienced rocket and mortar attacks during 
service.  

These treatment notes also contain the veteran's report of 
the incident occurring in a Vietnam village.  The notes state 
that the veteran reported that he had smoked heroin and heard 
a lot of shouting and a machine gun going off.  He reported 
that he thought he saw an enemy coming through the door with 
a handgun so he used a bayonet in his struggle with the 
enemy.  He also reported that the prostitute he was with was 
screaming and was not sure how, but that he got her to stop 
screaming.  He reports that he fled across the roof, jumped 
on a "lamberts" and rode back to the base only to realize 
that he was bloody and had superficial cuts.  

During the May 2008 hearing, the veteran reported an 
inservice stressor as his being in a village that was off 
limits and confused because his unit had been "hit" the 
night before.  Board hearing transcript at 5.  He testified 
that he heard gunfire and shouting and someone came in the 
door of the room in which he was located.  Id. at 5-6.  He 
testified that he saw an army issue handgun, struggled with 
the person, using his bayonet, and that the person stopped 
struggling.  Id. at 6.  He also reported that he may have 
assaulted the girl that was in the room with him.  Id.  The 
veteran testified that he could not identify the name of the 
village.  Id. at 7.  

The evidence submitted by the veteran is cumulative and 
redundant of the evidence or record at the time of the 
December 2002 denial of his claim.  He has not alleged any 
stressors that he had not previously alleged.  As to those 
stressors, he has not provided any corroborative evidence 
showing that the stressors occurred or a basis by which the 
VA could confirm his stressors.  The additional details that 
he has provided are descriptive only; properly classified as 
redundant and cumulative and therefore do not constitute new 
evidence.  Furthermore, those details, taken together with 
all other evidence of record, do not raise a reasonable 
possibility of substantiating his claim.  

In that regard, the stressors described by the veteran are 
not corroborated and are of such nature as could not be 
corroborated through official records the Board could obtain.  
Simply stated, the veteran is essentially repeating his prior 
statements that do not provide the Board with a basis to 
remand the case to confirm the stressors because they are 
either vague or unconfirmable based on official records the 
Board could obtain.  In short, even if his descriptions were 
"new" evidence, the descriptions are not "material" 
evidence because they do not provide a basis of 
substantiating this PTSD claim. 

As the veteran has not provided new and material evidence 
regarding the stressful events that he believes to have 
caused PTSD, his claim cannot be reopened.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim, the 
veteran's and VA's respective duties for obtaining evidence, 
and how VA assigns disability ratings and effective dates.  
Included with this letter was a VA Form 21-0781, 
questionnaire addressing the information with regard to 
inservice stressors.  

The March 2006 letter included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  That letter informed the veteran that 
his claim for entitlement to service connection for PTSD had 
previously been denied in August 2002.  He was told that in 
order to reopen that claim, he must submit new and material 
evidence and he was given the proper standard for such 
evidence.  He was also told that his claim was previously 
denied because he did not provide a detailed description of 
the inservice incidents that produced the stress that 
resulted in PTSD.  

Based on the above, the Board finds that adequate notice has 
been provided, as the veteran was informed about what 
evidence is necessary to substantiate the element required to 
establish service connection that was found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
no duty to provide a medical examination or obtain a medical 
opinion with regard to claims to reopen previously denied 
claims in instances, such as the current case, when the claim 
is not reopened.  38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Already of record are service 
treatment and personnel records.  The RO obtained VA 
outpatient treatment records and the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for PTSD and the 
claim is not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


